Exhibit 10.5

 

CIFC DEERFIELD CORP.

 

FORM OF INDEMNITY AGREEMENT

 

THIS INDEMNITY AGREEMENT (this “Agreement”) dated as of  [·], 2011, is made by
and between CIFC Deerfield Corp., a Delaware corporation (the “Company”),
and [·] (“Indemnitee”).

 

RECITALS

 

WHEREAS, it is essential to the Company to attract and retain the services of
highly qualified individuals as directors and officers;

 

WHEREAS, the Company and the Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies;

 

WHEREAS, the Company’s Certificate of Incorporation (the “Certificate”) and
By-Laws (the “Bylaws”) require that the Company indemnify its directors and
officers to the fullest extent permitted by the Delaware General Corporation
Law, as amended (the “DGCL”), under which the Company is organized, and the
Certificate and Bylaws expressly provide that the indemnification provided
therein is not exclusive and contemplates that the Company may enter into
separate agreements with its directors and officers to set forth specific
indemnification provisions;

 

WHEREAS, the Company desires and has requested Indemnitee to serve or continue
to serve as a director or officer of the Company and has proferred this
Agreement to Indemnitee as an additional inducement to serve in such capacity;
and

 

WHEREAS, Indemnitee is willing to serve, or to continue to serve, as a director
or officer of the Company if Indemnitee is furnished the indemnity and
advancement of expenses provided for herein by the Company.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1.                                      Definitions.

 

(a)                                  Expenses.  For purposes of this Agreement,
the term “expenses” shall be broadly construed and shall include, without
limitation, all out-of-pocket costs of any type or nature whatsoever (including,
without limitation, all reasonable attorneys’, other professional and expert
fees, retainers and related disbursements, witness fees, telecommunications,
postage and courier charges and any premiums, security for and other costs
relating to any appeal bond) actually and reasonably incurred by Indemnitee in
connection with investigating,

 

--------------------------------------------------------------------------------


 

defending, responding to or appealing a proceeding or establishing or enforcing
a right to indemnification or advancement of expenses under this Agreement.

 

(b)                                  Judgments.  For purposes of this Agreement,
“judgments” shall be broadly construed and shall include any judgment
(including, without limitation, any award of damages and any mandatory or
prohibitory injunction, rescission, imposition of a constructive trust, an
accounting or any other equitable relief or a declaratory judgment), arbitral
award, fine or penalty, or any tax for which the Company or any subsidiary would
also or otherwise be liable, for which Indemnitee shall become liable or to
which Indemnitee shall become subject as a result of any proceeding and any
amount paid in settlement of any proceeding.

 

(c)                                  Person.  For purposes of this Agreement,
the term “person” means any individual, corporation, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity.

 

(d)                                  Proceeding.  For purposes of this
Agreement, the term “proceeding” shall be broadly construed and shall include
any threatened, pending, or completed action, suit, arbitration, alternate
dispute resolution mechanism, investigation, inquiry, administrative hearing or
other proceeding, whether brought in the right of the Company or otherwise and
whether of a civil, criminal, legislative, administrative or investigative
nature (including any notice of liability for any tax), and in which Indemnitee
was, is or is threatened to be, involved as a party, a witness or otherwise by
reason of:  (i) the fact that Indemnitee is or was a director or officer of the
Company; (ii) the fact that any action was taken or omitted, or is alleged to
have been taken or omitted, by Indemnitee as a director or officer of the
Company or, at a time when Indemnitee was serving as a director or officer of
the Company, in any other capacity on behalf of the Company or any subsidiary;
or (iii) the fact that Indemnitee is or was serving at the request of the
Company as a director, officer, manager, partner, trustee, employee or agent of
another corporation, limited liability company, partnership, joint venture,
employee benefit plan, trust, nonprofit entity or other enterprise (as the case
may be), whether or not Indemnitee is serving in any such capacity at the time
when any liability or expense is incurred for which indemnification,
reimbursement, or advancement of expenses is provided under this Agreement
(including in each case, without limitation but subject to Sections 6 and 10,
any proceeding commenced or asserted against Indemnitee relating to any
individual’s right or claim to indemnity or advancement of expenses).

 

(e)                                  Subsidiary.  For purposes of this
Agreement, the term “subsidiary” means any corporation or limited liability
company of which more than 50% of the outstanding voting securities or equity
interests are owned, directly or indirectly, by the Company and one or more of
its subsidiaries, and any other corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at

 

2

--------------------------------------------------------------------------------


 

the request of the Company as a director, officer, trustee, partner, employee or
fiduciary.

 

(f)                                    Independent Counsel.  For purposes of
this Agreement, the term “independent counsel” means a law firm, or a partner
(or, if applicable, member) of such a law firm, that is experienced in matters
of corporation law and neither presently is, nor in the past five (5) years has
been, retained to represent:  (i) the Company or Indemnitee in any matter
material to either such party or (ii) any other party to the proceeding giving
rise to a claim for indemnification hereunder.  Notwithstanding the foregoing,
the term “independent counsel” shall not include any counsel who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

 

2.                                      Consideration.

 

(a)                                  The Company acknowledges that its
obligations imposed under this Agreement are in addition to and of force and
effect independent of its obligations to Indemnitee under the Certificate or
Bylaws, that this Agreement is intended to induce Indemnitee to serve, or
continue to serve, as a director or officer of the Company, and that Indemnitee
is relying upon this Agreement in serving as a director or officer of the
Company.

 

(b)                                  In reliance upon the Company’s obligations
under this Agreement, Indemnitee is commencing or continuing to serve as a
director or officer of the Company.  Indemnitee may at any time and for any
reason resign from such position (subject to any other contractual obligation or
any obligation imposed by operation of law).  The Company shall have no
obligation under this Agreement to continue Indemnitee in such position or any
other position for any period of time and shall not be precluded by the
provisions of this Agreement from removing Indemnitee from any such position at
any time.

 

3.                                      Rights to Indemnification.

 

(a)                                  Indemnification Respecting Third Party
Proceedings.  Subject to Section 10 below, the Company shall indemnify
Indemnitee, or cause such Indemnitee to be indemnified, to the fullest extent
permitted by Delaware law, if Indemnitee is, or is threatened to be, made a
party to or otherwise involved in any proceeding, other than a proceeding by or
in the right of the Company to procure a judgment in its favor, from and against
any and all expenses actually and reasonably incurred by Indemnitee in
connection with investigating, defending, responding to, settling or appealing
such proceeding and any judgments resulting from such a proceeding (including,
without limitation, any tax also or otherwise payable by the Company or any
subsidiary for which Indemnitee becomes liable).

 

3

--------------------------------------------------------------------------------


 

(b)                                  Indemnification Respecting Derivative
Actions and Direct Actions by the Company.  Subject to Section 10 below, the
Company shall indemnify Indemnitee, or cause such Indemnitee to be indemnified,
to the fullest extent permitted by Delaware law, if Indemnitee is, or is
threatened to be, made a party to or otherwise involved in any proceeding by or
in the right of the Company to procure a judgment in its favor against any and
all expenses actually and reasonably incurred by Indemnitee in connection with
investigating, defending, responding to settling or appealing such proceeding;
provided, however, that indemnification shall be provided for any claim, issue
or matter as to which Indemnitee has been adjudged to be liable to the Company
only to the extent that the court in which such judgment was rendered or the
Court of Chancery of the State of Delaware shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, Indemnitee is fairly and reasonably entitled to indemnity for such
expenses which such court shall deem proper.

 

For the avoidance of doubt, it is understood and agreed that any costs or
expenses incurred by Indemnitee in connection with Indemnitee or any person
associated with Indemnitee soliciting proxies with respect to the election of a
director of the Company or any other matter submitted for a vote of the
stockholders of the Company shall not be considered costs or expenses relating
to a proceeding subject to indemnification or advancement pursuant to this
Agreement; it being further understood, however, that (i) expenses actually and
reasonably incurred by Indemnitee in connection with investigating, defending,
responding to, settling or appealing a proceeding to which Indemnitee is made a
party or otherwise involved or threatened to be made a party or otherwise
involved and that arises out of or relates to any such proxy solicitation shall
be expenses subject to indemnification and advancement pursuant to this
Agreement except as otherwise provided by section 10 and (ii) nothing in this
sentence is intended to limit the Company’s expenditure of funds in connection
with the solicitation of proxies on behalf of the Board of Directors of the
Company or the reimbursement by the Company as permitted by law of costs or
expenses in connection with any other solicitation of proxies that is determined
to have been for the benefit of the Company.

 

4.                                      Indemnification of Expenses of
Successful Defense.  Notwithstanding any other provision of this Agreement, to
the extent that Indemnitee has been successful on the merits or otherwise in
defense of any proceeding or in defense of any claim, issue or matter therein,
including the dismissal of any proceeding without prejudice, the Company shall
indemnify Indemnitee from and against all expenses actually and reasonably
incurred by Indemnitee in connection with investigating, defending, responding
to or appealing such proceeding.

 

5.                                      Partial Indemnification.  If Indemnitee
is entitled under any provision of this Agreement to indemnification by the
Company for some or a portion of any expenses actually and reasonably incurred
by Indemnitee in investigating, defending, responding to, settling or appealing
a proceeding, but is precluded by applicable law or the specific terms of this
Agreement to indemnification for the total amount thereof, the Company

 

4

--------------------------------------------------------------------------------


 

shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.

 

6.                                      Right to Advancement of Expenses.  To
the extent not prohibited by law, the Company shall as herein further provided
reimburse Indemnitee, in advance of determining Indemnitee’s entitlement to
indemnification hereunder, for any expenses actually and reasonably incurred by
Indemnitee in connection with investigating, defending, responding to, settling
or appealing any proceeding.  Indemnitee shall also be entitled to reimbursement
of any and all expenses actually and reasonably incurred by Indemnitee in
preparing and submitting to the Company information to support requests for
indemnification or advancement of expenses hereunder.  Such advancement or
reimbursement shall be made within twenty (20) days after the receipt by the
Company of (i) a written statement or statements requesting such advances or
reimbursement (which shall include copies of invoices received by Indemnitee
documenting with reasonable particularity the services for which such expenses
were incurred but, in the case of invoices in connection with legal services, no
references to legal work performed or to expenditures made shall be required
that, in the reasonable judgment of Indemnitee’s counsel, would cause Indemnitee
to waive any privilege accorded by applicable law) and (ii) upon request of the
Company, an undertaking confirming Indemnitee’s obligation to repay the
advancement of expenses if and to the extent that it is ultimately determined by
a court of competent jurisdiction in a final judgment, not subject to appeal,
that Indemnitee is not entitled to be indemnified by the Company against such
expenses.  Advances shall be unsecured, interest free and without regard to
Indemnitee’s ability to repay the expenses.  Indemnitee agrees that, without
limiting the Company’s right to seek further written confirmation from
Indemnitee to such effect, the execution and delivery of this Agreement by
Indemnitee shall constitute an undertaking by Indemnitee to repay to the Company
any advance of expenses made by the Company if and to the extent (and only to
the extent) that it is ultimately determined by a court of competent
jurisdiction in a final judgment, not subject to appeal, that Indemnitee is not
entitled to be indemnified by the Company against such expenses.  The right to
advancement of expenses under this Section 6 shall continue until final
disposition of any proceeding, including any appeal thereof.  Notwithstanding
the foregoing, Indemnitee shall not be entitled to advancement of expenses
incurred in a proceeding commenced by Indemnitee for which indemnity is excluded
pursuant to Section 10(b) of this Agreement, provided that the Company shall
make a determination with respect thereto within 20 days after receiving a
request from Indemnitee for such advancement (but the Company shall not be
precluded from thereafter making such determination based on additional facts or
information that becomes available to it).

 

7.                                      Notice and Other Procedures.

 

(a)                                  Notification of Proceeding.  Indemnitee
will notify the Company in writing promptly upon being served with any summons,
citation, subpoena, complaint, indictment, information, notice of liability or
other document relating to any proceeding which may be subject to
indemnification or advancement of expenses hereunder; provided, however, that
the failure of Indemnitee to so notify

 

5

--------------------------------------------------------------------------------


 

the Company shall not relieve the Company of any obligation which it may have to
provide indemnification or to advance expenses to Indemnitee under this
Agreement or otherwise unless the Company shall have been materially prejudiced
by not having notice of such proceeding.

 

(b)                                  Request for Indemnification and
Indemnification Payments.  Indemnitee shall notify the Company promptly in
writing upon receiving notice of the issuance of any judgment or arbitral award
or any demand or other requirement to make a payment of a judgment in respect of
which Indemnitee believes Indemnitee is entitled to indemnification under the
terms of this Agreement; provided, however, that, except as may be provided by
any applicable statute of limitations, the failure of Indemnitee so to notify
the Company shall not relieve the Company of any obligation which it may have to
provide indemnification to Indemnitee against such judgment under this Agreement
or otherwise.

 

(c)                                  Indemnification Determinations.  Upon
request of Indemnitee, the Company, to the extent required by the DGCL, shall
promptly (and in any event in accordance with the following timing
requirements), make a determination in good faith as to whether with respect to
the matter as to which such indemnification is requested Indemnitee satisfied
the applicable standard for conduct established under the DGCL for
indemnification, such determination to be made:

 

(i)                                     if Indemnitee is a director or officer
at the time the determination is to be made, by (A) the Board of Directors of
the Company by the vote at a meeting thereof of a majority of the members of the
Board who are not parties to such proceeding, even if less than a quorum (or by
the unanimous written consent of all the Board members, provided there are
members who are not parties to such proceeding) or (B) by a committee of the
Board of Directors composed of directors who are not parties to such proceeding
and authorized and designated to make such decision by the vote at a meeting of
the Board of Directors of a majority of the members of the Board who are not
parties to such proceeding, even if less than a quorum (or authorized and
designated by the unanimous written consent of all the committee members), or
(C) if there are no directors who are not parties to such proceeding, or if so
directed by the Board by action of the directors satisfying the requirements of
clause (A) of this subparagraph or if so directed by a committee of the Board
composed and designated in compliance with the requirements of clause (B) of
this subparagraph, by independent legal counsel in a written opinion; or

 

(ii)                                  if Indemnitee is not a director or officer
at the time the determination is to be made, (A) by the Board of Directors or a
committee thereof by action thereof satisfying the requirements of clause (A) or
(B) of subparagraph (i) of this Section or (B) by an officer of the Company duly
authorized by action of the Board of Directors or a committee thereof by action

 

6

--------------------------------------------------------------------------------


 

thereof satisfying the requirements of clause (A) or (B) of subparagraph (i) of
this Section or (C) if directed by the Board of Directors or a duly authorized
committee or officer, by independent legal counsel in a written opinion.

 

The Company shall use its best efforts to cause a meeting of the Board or a
Board committee to be held for purposes of making the determination of
Indemnitee’s satisfaction of the applicable standard of conduct, or the
appointment of independent legal counsel to make such determination, to be held
within 15 days of receipt of Indemnitee’s request for indemnification and to
have any such determination, including a determination to be made by independent
legal counsel, completed within 60 days of such receipt.  Alternatively, the
Company may seek to have such determination made by action of the shareholders
of the Company at a duly held meeting, provided that the Company has reasonably
determined that such determination can be made within 60 days of such receipt. 
The Company shall give Indemnitee prompt written notice of the scheduling of any
such Board, Board committee or shareholder meeting and the making of any such
determination.

 

(d)                                  Standards to be Applied.  Any such
determination shall be reasonably made by the decision-making party based upon
the facts known to the decision-making party at the time such determination is
made.  The termination of a proceeding by judgment, order, settlement
conviction, or upon a plea of nolo contendere or its equivalent shall not, by
itself, create a presumption that the Indemnitee did not act in good faith and
in a manner which he or she reasonably believed to be in or not opposed to the
best interest  of the corporation, and, with respect to any criminal proceeding,
had reasonable cause to believe that his or her conduct was unlawful.  With
respect to actions concerning an employee benefit plan of the Company or any
subsidiary, if Indemnitee acted in good faith and in a manner he or she
reasonably believed to be in the interest of the participants and beneficiaries
of the employee benefit plan shall be deemed to have acted in a manner not
opposed to the best interests of the corporation.  If the determination shall be
to the effect that Indemnitee satisfied the applicable standard of conduct, the
amount of indemnity to which Indemnitee shall be entitled shall be paid to
Indemnitee promptly.  If the determination is to the effect that the Indemnitee
did not meet the applicable standard of conduct in respect of the matter for
which indemnification is sought hereunder, the Company shall give Indemnitee a
reasonably detailed statement of the reasons for such determination.  Such
determination shall be without prejudice to Indemnitee’s right to have a court
determination thereof made in accordance with Section 7(d) hereof.  Claims for
advancement of expenses shall be made under the provisions of Section 6 hereof
rather than Section 7(c) and this Section 7(d).

 

(e)                                  Assumption of Defense.  In the event the
Company shall be requested by Indemnitee to pay the expenses of any proceeding
and the Company shall acknowledge in writing to Indemnitee its obligation under
Section 6 to pay such expenses, the Company, if appropriate, shall be entitled
to assume the

 

7

--------------------------------------------------------------------------------


 

defense of such proceeding, or to participate to the extent permissible in such
proceeding, with counsel reasonably acceptable to Indemnitee.  Upon assumption
of the defense by the Company and the retention of such counsel by the Company,
the Company shall not be liable to Indemnitee under this Agreement for any fees
of counsel subsequently incurred by Indemnitee with respect to the same
proceeding, provided that Indemnitee shall have the right to employ separate
counsel in such proceeding at Indemnitee’s sole cost and expense. 
Notwithstanding the foregoing, if Indemnitee’s counsel delivers a written notice
to the Company stating that such counsel has reasonably concluded that there is
an actual or potential conflict of interest between the Company and Indemnitee
in the conduct of any such defense or the Company shall not, in fact, have
employed counsel or otherwise actively pursued the defense of such proceeding
within a reasonable time, then in any such event the fees and expenses of
Indemnitee’s counsel to review whether there is such a conflict of interest and
provide notice of a conflict of interest and to defend such proceeding shall be
subject to the indemnification and advancement of expense provisions of this
Agreement.

 

8.                                      Enforcement of Rights Hereunder.

 

(a)                                  Enforcement.  In the event the Company
(i) fails to make a timely indemnification payment or a timely determination of
Indemnitee’s entitlement to indemnification in accordance with Section 7(c) and
(d) above and Section 10 or (ii) determines in accordance with Section 7(c) and
(d) above that Indemnitee is not entitled to indemnification or (iii) fails to
advance in a timely manner expenses in accordance with Section 6 above, then
Indemnitee shall have the right to apply to any court of competent jurisdiction
for the purpose of determining Indemnitee’s entitlement to indemnification or
enforcing Indemnitee’s right to indemnification or advancement of expenses
pursuant to this Agreement, as applicable.  In such a hearing or proceeding the
burden of proof shall be on the Company to prove that indemnification or
advancement of expenses to Indemnitee is not required under this Agreement or
permitted by applicable law.  Any determination by the Company (including its
Board of Directors, stockholders or independent counsel) that Indemnitee is not
entitled to indemnification hereunder shall not be a defense by the Company to
an action to determine Indemnitee’s entitlement to indemnification nor create
any presumption that Indemnitee is not entitled to indemnification or
advancement of expenses hereunder and Indemnitee shall be entitled to a de novo
determination of its entitlement thereto.

 

(b)                                  Indemnification of Enforcement and Certain
Other Expenses.  The Company shall indemnify Indemnitee against all expenses
actually and reasonably incurred by Indemnitee in connection with any hearing or
proceeding to determine, or enforce, Indemnitee’s right to indemnification or
advancement of expenses hereunder (including any proceeding commenced by
Indemnitee), except in a situation where (i) the Company has determined that
Section 10 is applicable or has determined in accordance herewith that
Indemnitee is not

 

8

--------------------------------------------------------------------------------


 

entitled to indemnification hereunder by reason of not satisfying the applicable
standard of conduct and (ii) the Company prevails on the merits in all material
respects in such hearing or proceeding with respect to such determination; it
being understood that Indemnitee shall not be entitled hereunder to advancement
by the Company of expenses incurred by Indemnitee in connection with a
proceeding commenced by Indemnitee to enforce his or her right to advancement of
expenses or indemnification hereunder (but shall be entitled hereunder to
indemnification against such expenses as were actually and reasonably incurred
by Indemnitee in connection with such a proceeding upon conclusion thereof
unless it has been determined in such proceeding that Indemnitee was not
entitled to the advancement of expenses or indemnification sought by Indemnitee
to be enforced).

 

(c)                                  No Offset.  Indemnitee’s rights hereunder
to receive payment of amounts as indemnification or advancement of expenses
shall not be subject to offset, set-off or reduction on account of, and shall be
separate from, any obligation or liability that Indemnitee may have to the
Company or any subsidiary and shall be paid without regard thereto.

 

9.                                      Insurance.  To the extent that the
Company maintains an insurance policy or policies providing liability insurance
for directors or officers of the Company or of any subsidiary, including any
tail coverage (“D&O Insurance”), the Company shall use its best efforts to cause
Indemnitee, at the Company’s expense, to be covered by such policy or policies
in accordance with its or their terms to the maximum extent of the coverage
available for any then-current director or officer of the Company or any
subsidiary under such policy or policies; provided, however, the Company shall
not be obligated to make annual premium payments for any such insurance to the
extent that such premiums exceed 200% of the premiums being paid by or for the
benefit of the Company as of the date hereof for such insurance and, if such
premiums for such insurance would at any time exceed 200% of such current
premium, then the Company shall cause to be maintained policies of insurance
which, in the good faith determination of the Board, provide the maximum
coverage available at an annual premium equal to 200% of such current premium. 
If, at the time of its receipt of a notice of a proceeding pursuant to the terms
hereof, the Company has D&O Insurance in effect and the proceeding relates to
one or more claims that could be covered by such D&O Insurance, the Company
shall give prompt notice of the commencement of such proceeding to the insurers
in accordance with the procedures set forth in the respective policies.  The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such proceeding in accordance with the terms of such policies and shall not
discriminate against Indemnitee in regard to the Indemnitiee’s access to
coverage under such policy or policies in comparison to any other then-current
director or officer.  Indemnitee agrees to cooperate with the Company by
providing any reasonable release requested by the insurance carrier and
corresponding release of the Company for payments made to Indemnitee in
satisfaction of the Company’s indemnification and other obligations hereunder.

 

9

--------------------------------------------------------------------------------


 

10.                               Exceptions.

 

(a)                                  Certain Matters.  Any provision herein to
the contrary notwithstanding, the Company shall not be obligated pursuant to the
terms of this Agreement to indemnify Indemnitee on account of (i) any proceeding
with respect to remuneration paid to Indemnitee as a director, officer, employee
or in any other capacity if it is determined by final judgment or other final
adjudication that such remuneration was provided in violation of law (it being
understood, however, that Indemnitee’s right to indemnification and advancement
of expenses with regard to remuneration matters are further limited as provided
by Section 10(b) hereof) or (ii) a final judgment rendered against Indemnitee
for an accounting, disgorgement or repayment of profits made from the purchase
or sale by Indemnitee of securities of the Company, or in connection with a
settlement by or on behalf of Indemnitee to the extent it is acknowledged by
Indemnitee and the Company that such amount paid in settlement resulted from
Indemnitee’s conduct from which Indemnitee received monetary personal profit, in
violation of the provisions of Section 16(b) of the Securities Exchange Act of
1934, as amended, or (iii) any proceeding for which the Board (or any committee
thereof) has determined prior to the date of this Agreement that the Indemnitee
is not entitled to indemnification.  For purposes of the foregoing sentence, a
final judgment or other adjudication may be reached in either the underlying
proceeding or action in connection with which indemnification is sought or a
separate proceeding or action to establish rights and liabilities under this
Agreement.  The exclusion provided by clause (i) of the first sentence of this
Section 10(a) shall not limit the exclusion provided by Section 10(b) hereof.

 

(b)                                  Claims Initiated by Indemnitee.  Any
provision herein to the contrary notwithstanding, the Company shall not be
obligated to indemnify or advance expenses to Indemnitee with respect to
proceedings or claims initiated or brought by Indemnitee against the Company or
its current or former directors, officers, employees or other agents and not by
way of defense, except (i) with respect to proceedings brought to establish or
enforce a right to indemnification or advancement of expenses under this
Agreement or under any other agreement, provision in the Certificate or Bylaws
or applicable law or (ii) with respect to any other proceeding initiated by
Indemnitee that is either approved by the Board of Directors or with respect to
which Indemnitee’s participation is required by applicable law.  However,
indemnification or advancement of expenses may be provided by the Company in
specific cases as to which indemnification or advancement of expenses is
excluded by the foregoing provisions of this Section 10(b) if the Board of
Directors determines it to be appropriate.

 

(c)                                  Unauthorized Settlements.  Any provision
herein to the contrary notwithstanding, the Company shall not be obligated
pursuant to the terms of this Agreement to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of a proceeding effected without
the Company’s written consent.  Neither the Company nor Indemnitee shall
unreasonably withhold consent to any

 

10

--------------------------------------------------------------------------------


 

proposed settlement; provided, however, that the Company may in any event
decline to consent to (or to otherwise admit or agree to any liability for
indemnification hereunder in respect of) any proposed settlement if the Company
is also a party in such proceeding and determines in good faith that such
settlement is not in the best interests of the Company and its stockholders.

 

(d)                                  Securities Law Liabilities.  Any provision
herein to the contrary notwithstanding, the Company shall not be obligated
pursuant to the terms of this Agreement to indemnify Indemnitee or otherwise act
in violation of any undertaking appearing in and required by the rules and
regulations promulgated under the Securities Act of 1933, as amended (the
“Act”), or in any registration statement filed with the SEC under the Act. 
Indemnitee acknowledges that paragraph (h) of Item 512 of Regulation S-K
currently generally requires the Company to undertake in connection with any
registration statement filed under the Act to submit the issue of the
enforceability of Indemnitee’s rights under this Agreement in connection with
any liability under the Act to a court of appropriate jurisdiction with respect
to the consistency of the indemnification provided hereunder with public policy
and to be governed by any final adjudication of such issue.  Indemnitee
specifically agrees that any such undertaking shall supersede any contrary
provisions of this Agreement and that Indemnitee’s rights hereunder shall be
subject to any such undertaking.  In addition, Indemnitee acknowledges that the
Securities and Exchange Commission believes that indemnification for liabilities
arising under the federal securities laws is against public policy and is,
therefore, unenforceable and that claims for indemnification should be submitted
to appropriate courts for adjudication.  Accordingly, Indemnitee further
acknowledges that the Company may submit claims for indemnification against
liabilities imposed under such laws made by Indemnitee hereunder to such
adjudication in connection with handling such claims in accordance with
Section 7 hereof.

 

11.                               Nonexclusivity and Survival of Rights.  The
provisions for indemnification and advancement of expenses set forth in this
Agreement shall not be deemed exclusive of any other rights which Indemnitee may
at any time be entitled under any provision of applicable law, the Certificate,
Bylaws, any insurance policy or other agreements, both as to action in
Indemnitee’s capacity as a director or officer or any other capacity.  However,
where they are applicable, the procedures and standards provided by this
Agreement shall apply with respect to Indemnitee’s right to indemnification and
advancement of expenses.  Indemnitee’s rights hereunder shall continue after
Indemnitee has ceased acting as a director or officer of the Company and shall
inure to the benefit of the heirs, executors, administrators and assigns of
Indemnitee.  The obligations and duties of the Company to Indemnitee under this
Agreement shall be binding on the Company and its successors and assigns until
terminated in accordance with its terms.  The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company,
expressly to assume and agree in writing to perform this Agreement in the

 

11

--------------------------------------------------------------------------------


 

same manner and to the same extent that the Company would be required to perform
if no such succession had taken place.  No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his or her status as such prior to such amendment, alteration
or repeal.  No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, by Indemnitee shall
not prevent the concurrent assertion or employment of any other right or remedy
by Indemnitee.

 

12.                               Subrogation.  In the event a payment is made
to Indemnitee under this Agreement, the Company shall be subrogated to the
extent of such payment to all of the rights of recovery of Indemnitee, who, at
the request and expense of the Company, shall execute all papers required and
shall do everything that may be reasonably necessary to secure such rights,
including the execution of such documents necessary to enable the Company
effectively to bring suit to enforce such rights.

 

13.                               Interpretation of Agreement.  It is understood
that the parties hereto intend this Agreement to be interpreted and enforced so
as to provide indemnification to Indemnitee to the fullest extent now or
hereafter permitted by law.  To the extent that a change in the DGCL, whether by
statute or judicial decision, permits greater indemnification or advancement of
expenses than would be afforded currently under the Certificate, Bylaws and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change.  To the extent
that there is a conflict or inconsistency between the terms of this Agreement
and the Certificate, it is the intent of the parties hereto that the Indemnitee
shall enjoy the greater benefits regardless of whether contained herein, or in
the Certificate.  No amendment or alteration of the Certificate or Bylaws or any
other agreement shall adversely affect the rights provided to the Indemnitee
under this Agreement.  No limitation of the Indemnitee’s rights pursuant to this
Agreement shall in any way limit, or imply any limitation of, the Indemnitee’s
rights under any other agreement.

 

14.                               Severability.  If any provision of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever, (a) the validity, legality and enforceability of the remaining
provisions of the Agreement (including without limitation, all portions of any
paragraphs of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; and (b) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, all portions of any paragraph of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable and to give effect to Section 13 hereof.

 

12

--------------------------------------------------------------------------------


 

15.                               Amendment and Waiver.  No supplement,
modification, amendment, termination, or cancellation of this Agreement shall be
binding unless executed in writing by the parties hereto.  No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provision hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

16.                               Notice.  Except as otherwise provided herein,
any notice or demand which, by the provisions hereof, is required or which may
be given to or served upon the parties hereto shall be in writing and, if by
telegram, telecopy or telex, shall be deemed to have been validly served, given
or delivered when sent, if by nationally recognized overnight courier or
personal delivery, shall be deemed to have been validly served, given or
delivered upon actual delivery and, if mailed, shall be deemed to have been
validly served, given or delivered three (3) business days after deposit in the
United States mail, as registered or certified mail, with proper postage prepaid
and addressed to the party or parties to be notified at the addresses set forth
on the signature page of this Agreement (or such other address(es) as a party
may designate for itself by like notice).  If to the Company, notices and
demands shall be delivered to the attention of the Secretary of the Company.

 

17.                               Governing Law.  This Agreement shall be
governed exclusively by and construed according to the laws of the State of
Delaware, without giving effect to the principles, policies or provisions
thereof governing conflict or choice of laws.

 

18.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall for all purposes be deemed to
be an original but all of which together shall constitute but one and the same
Agreement.  Only one such counterpart need be produced to evidence the existence
of this Agreement.

 

19.                               Headings.  The headings of the sections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction hereof.

 

20.                               Entire Agreement.  This Agreement constitutes
the entire agreement between the parties with respect to the subject matter
hereof and supersedes all prior agreements, understandings and negotiations,
written and oral, between the parties with respect to the subject matter of this
Agreement; provided, however, that this Agreement is a supplement to and in
furtherance of the Certificate, the Bylaws, the DGCL and any other applicable
law, and shall not be deemed a substitute therefor, and does not diminish or
abrogate any rights of Indemnitee thereunder.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date first above written.

 

 

CIFC DEERFIELD CORP.

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

Signature of Indemnitee

 

 

 

 

 

Print or Type Name of Indemnitee

 

 

 

 

 

 

 

 

 

Indemnitee’s Address for Notice

 

--------------------------------------------------------------------------------